[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant filed Defendant's Motion For Reconsideration/Reargument, dated April 9, 1966. The plaintiff filed Objection to Defendant's April 9, 1996 Motion For Reconsideration/Reargument, dated May 2, 1996. CT Page 7403
The Court finds as follows:
26. Interrogatory: State the names and addresses of all of the Mead School Board of Trustees (hereafter the Board during the 1990-91, 1991-92 and 1992-93 school years.
The School shall provide the names and addresses of Board members for Academic Years 1990-91 through 1992-93.
27. Interrogatory: State how often and when the Board met during 1990-91, 1991-92 and 1992-93 school years.
The School shall provide this information for Academic Years 1990-91 through 1992-93.
28. Interrogatory: State whether the Board has ever discussed any of the following issues at any of its meetings since 1990:
a. The Mead School's policy (or proposed policy) relative to the admission of learning disabled children;
b. The Mead School's policy (or proposed policy) relative to special education for learning disabled students it admitted, or learning disabled students diagnosed as such while at the Mead School;
c. The Mead School's policy (or proposed policy) of collection of outstanding tuition via the institution of suit;
d. The Mead School's policy (or proposed policy) of settling or not settling claims filed against it;
e. The Mead School's defense of counterclaims or complaints filed against it;
f. The Mead School's hiring or firing of any of its teachers;
g. The Mead School's communications with other private schools about individuals perceived to owe money to the Mead School.
The defendant's Motion for Reconsideration is granted as to Interrogatory No. 28. The School does not have to supply the CT Page 7404 information requested.
31. REQUEST TO PRODUCE: The minutes of all the meetings of the Mead School Board of Trustees since January 1, 1990.
The School shall provide the minutes for Academic Years 1990-91 through 1992-93. The School may (i) remove references to children who were not in the same class as the plaintiffs' son, (ii) remove the names and addresses of all students or their families referred to in the Minutes, and (iii) remove any other clearly identifying information with regard to the other students.
RICHARD J. TOBIN, JUDGE